                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )      Case No. 4:19-CR-00031-5-BCW
                                                    )
ADRIAN DAVID SEGURA,                                )
                                                    )
                      Defendant.                    )

       ACCEPTANCE OF PLEA OF GUILTY AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate Judge

Counts, to which there has been no timely objection, the plea of guilty of the Defendant Adrian

David Segura to Counts One and Two of the Superseding Indictment and to the admittance to the

allegations of forfeiture is now ACCEPTED and the Defendant is ADJUDGED GUILTY of such

offense. Sentencing will be set by subsequent Order of the Court.

       IT IS SO ORDERED.


Date: September 15, 2021                            /s/ Brian C. Wimes
                                                    JUDGE BRIAN C. WIMES
                                                    UNITED STATES DISTRICT COURT




        Case 4:19-cr-00031-BCW Document 195 Filed 09/15/21 Page 1 of 1
